Citation Nr: 9911016	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-29 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from February 1981 to 
October 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which, in 
pertinent part, denied service connection for diabetes 
mellitus.  Additional evidentiary development is needed prior 
to further disposition of the veteran's claim. 

It is appropriate to provide the veteran another VA 
examination.  Her service medical records showed diagnosis of 
borderline diabetes mellitus in December 1994.  The 
laboratory reports from 1978 to 1994 showed only one elevated 
serum glucose level in August 1992.  That reading was 
slightly elevated at 115 milligrams per 100 milliliters, 
where the normal range is from 70-110 mg/dl.  When the 
diagnosis of borderline diabetes mellitus was rendered, it 
was indicated that the veteran had a glucose level of 115.  
Every urinalysis conducted during service was negative for 
glucose.  After service, the veteran underwent VA 
examinations, which included laboratory tests in January and 
August 1996.  On both occasions, the urinalysis was negative 
for glucose, but the glucose level in serum was high at 132 
mg/dl, with a normal range of 62-128.  A VA outpatient record 
dated in March 1997 indicated that the veteran had new onset 
of diabetes, and her glucose level was 339.  She was placed 
on a diabetic diet.

The Board does not currently have sufficient medical evidence 
upon which to base a decision.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 
288, 292 (1993).  It is unclear whether the veteran had a 
chronic diabetes disorder during service or within the year 
after her separation from service in light of the conflicting 
laboratory results.  It is also unclear whether the onset of 
diabetes approximately 17 months after service was related to 
the inservice diagnosis of borderline diabetes.  It is 
therefore necessary that a medical examiner review the claims 
file, including the veteran's service medical records, and 
render an opinion as to whether the veteran currently has a 
chronic diabetes disorder, and, if so, the etiology of that 
condition.  

While this claim is in remand status, the RO must obtain all 
of the veteran's VA treatment records from her separation 
from service to the present.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the veteran's claim.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Ask the veteran to list the VA 
Medical Center(s) where she has received 
treatment for her diabetes since her 
separation from service in 1995.  Request 
the veteran's medical records from the 
listed VA Medical Center(s), to include 
all records maintained electronically, 
e.g., by computer, and on microfiche or 
paper, and to include complete 
hospitalization records.  Associate all 
requests and records received with the 
claims file.

2.  After obtaining as many of the above 
listed records as possible, schedule the 
veteran for a VA physical examination 
with the appropriate specialist to 
evaluate her diabetes mellitus.  The 
claims file and a copy of this remand are 
to be made available to the VA examiner 
for review, and the examiner should 
indicate in the report that he or she 
examined the claims folder.

All tests deemed necessary by the 
examiner should be conducted to determine 
the nature and etiology of the veteran's 
diabetes mellitus.  The examiner should 
discuss the prior medical evidence and 
integrate the previous findings and 
diagnoses with any current findings.  

Prior to rendering the following opinion, 
the examiner should specifically review 
the veteran's service medical records, 
including hospitalization records from 
December 1994 reflecting a diagnosis of 
borderline diabetes mellitus and all 
laboratory reports for tests conducted 
throughout the veteran's period of 
service; the report of the VA 
examinations conducted in 1995; and 
current VA treatment records.  The 
examiner is asked to express an opinion 
as to whether the veteran currently has 
chronic diabetes mellitus, and, if so, 
whether it is as likely as not that this 
condition is related to her military 
service, including diagnosis of 
borderline diabetes mellitus.  The 
complete medical rationale for any 
opinion is to be provided.

3.  Thereafter, review the claims folder 
and ensure that the examination report 
includes fully detailed descriptions and 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Thereafter, readjudicate the 
veteran's claim for service connection 
for diabetes mellitus, with consideration 
of the additional evidence developed upon 
remand.  If the benefit sought on appeal 
remains denied, provide the veteran and 
her representative a supplemental 
statement of the case, and allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if appropriate.  The veteran need 
take no further action until she is further informed; 
however, she is free to furnish additional evidence and 
argument to the RO while the case is in remand status.  Booth 
v. Brown, 8 Vet. App. 109, 112 (1995).

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



